DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 This Office Action is in response to Applicant's arguments filed on January 21, 2021. Claim(s) 1-8, 10, and 12-13 are pending and examined herein.

Response to Arguments
	In view of Applicant’s amendments, 112 first paragraph rejection over claims 5-7, 10, 11, while being enabling for the treatment of medication overuse headache, does not reasonably provide enablement for the prevention/prophylaxis of medication overuse headache is hereby withdrawn.
 	In view of Applicant’s amendments, the 103 rejection of claims 1-8, 10, and 12-13 as being unpatentable over Nickolson (EP 1242092) of record have been fully considered, but are not persuasive. Applicant is arguing based on amended claims, therefore the instant rejection is hereby withdrawn.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made in the Final Office action below as necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (International Headache Society, 2011) of record in view of Monteith (Current Pain Headache Report, 2014) of record.
 	Kaji teaches a patient population of teens suffering from chronic headaches as a result of abuse of OTC drugs. All cases were diagnosed as medication overuse headaches (MOH). The patients were administered 15mg/day of mirtazapine. After one week, the headache was ameliorated. No recurrence of MOH was seen more than one year in all cases (page 66, column 1, 2nd full ¶).

 	Kaji teaches that the case reports suggest that mirtazapine may be a useful option in the treatment of MOH (page 66, column 1, Discussion section, 3rd full ¶).
 	Kaji does not specifically teach the OTC drugs used/abused by the patient population of the study.
  	Monteith teaches MOH result in the tendency to treat headaches frequently, which leads to withdrawal headache. In patients with TTH, the most commonly overused medications are simple analgesics, anti-inflammatory agents, codeine, combination analgesics, and butalbital-containing analgesics. Acute antimigraine medications such as triptans and dihydroergotamine (DHE) may be overused in patients with comorbid migraine headache. The quantity, duration of use, and type of symptomatic medication are factors associated with the development of MOH (page 5, 2nd full ¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known to treat a patient population suffering from a MOH as a result of overuse/abuse of OTC drugs with the administration of mirtazapine to be effective as taught by Kaji. The skilled artisan would have envisioned the OTC drugs taught by Kaji would be one of acetylsalicylic acid or NSAID. The motivation, provided by Monteith, teaches that the most commonly overused medications are simple analgesics, anti-inflammatory agents, codeine, 
Kaji does not teach taking mirtazapine in parallel to the intake of the overuse medicament. Additionally, the time of day and duration mirtazapine is administered is not specified. 
 	Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the order of drug administration, time of day of administration and duration of the treatment regimen. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of treatment regimen parameters would have been obvious at the time of applicant's invention.


 	Claims 1-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolson (EP 1242092) of record in view of Monteith (Current Pain Headache Report, 2014) of record.

 Nickolson teaches combination comprising paracetamol or a non-steroidal anti- inflammatory drug (NSAID), or a pharmaceutically acceptable salt or solvate thereof, and another drug, characterized in that the other drug is mirtazapine, or a 
Nickolson teaches the compounds of the combination may be administered concomitantly, either in the same or different pharmaceutical formulation or sequentially (claim 1; [0004; [0014]]).
Nickolson teaches the amount of paracetamol or the NSAID and the amount of mirtazapine are such that the effect of the combination is more favorable than the added effects of the amounts of each drug separately. Thus, the combination of paracetamol or an NSAID with mirtazapine truly has a synergistic interaction when used in the treatment of headache [0004].
Nickolson teaches the preferred use of the combination will be in the treatment of tension-type headache ([0004]; claim 8 and 11).
Nickolson teaches non-steroidal anti-inflammatory drugs, which are the preferred drugs for combining with mirtazapine, are known from different chemical classes such as salicylics, pyrazolones or arylpropionics. Examples of specifically known NSAID are: aceclofenac, antipyrine, aspirin (acetylsalicylic acid), benoxaprofen, butibufen, carprofen, celecoxib, diclofenac, dipyrone, etodolac, flosulide, flurbiprofen, FR 140423, ibufenac, ibuprofen, indomethacin, ketoprofen, ketorolac, lornoxicam, loxoprofen, lysine clonixinate, M-5011, meclofenamic acid, meloxicam, metiazinic acid, nabumetone, naproxen, NS-398, numesulide, oxyphenbutazone, D- penicillamine, phenylbutazone, piroxicam, pyrazolone, rofecoxib, salsalate, salicylate, SC-58236, SC-58560, sulfasalasine, sulindac, tiaprofenic acid, tenidap, tenoxicam, tepoxalin, tolfenamic acid, tolmetin and zaltoprofen. All these NSAIDS can be used in 
Nickolson teaches tension-type headache is the most common one among this group of complaints. The characteristic is that the pain is typically pressing or tightening in quality, of mild to moderate intensity, bilateral in location and does not worsen with routine physical activity. Nausea is absent, but bothersome hypersensitivity to light and noise may occur. Tension-type headache is preferably selected to be treated with the combination according to this invention. There are two types of tension-type headaches: Episodic tension- type headache and chronic tension-type headache. The first is characterized by recurrent episodes of headache lasting minutes to days. Chronic tension-type headache is characterized by presence for at least 15 days per month for at least 6 months [0015].
Nickolson teaches dosages of paracetamol or NSAIDS for carrying out the invention are in the range generally recommended a particular compound. For example, for ibuprofen the recommended dose is within the range between 10 and 400 mg per recipient per day, with a dosage in the range between 100 and 300 mg as the more preferred range within which to select a dose for the combination. The recipient is the subject receiving the active ingredients of the combination for treatment of headache. Dosages for mirtazapine generally will be within the range of 0.1 to 60 mg per recipient per day. However, the daily dosages to a recipient are preferably between 0.1 and 10 mg and more preferably lower than 5 mg ([0019]-[0020]).
Nickolson teaches a package contains enough tablets, capsules or the like to treat a patient for a pre-determined period of time, for instance for 1 week [0025].

Nickolson does not specifically teach the patient population wherein the medication overuse headache, a secondary headache, arises from a tension-type headache. 
	Monteith teaches MOH result in the tendency to treat headaches frequently, which leads to withdrawal headache. In patients with TTH, the most commonly overused medications are simple analgesics, anti-inflammatory agents, codeine, combination analgesics, and butalbital-containing analgesics. Acute antimigraine medications such as triptans and dihydroergotamine (DHE) may be overused in patients with comorbid migraine headache. The quantity, duration of use, and type of symptomatic medication are factors associated with the development of MOH (page 5, 2nd full ¶). 
 	Moreover Monteith teaches (page 2, 1st and 2nd full ¶s):
Chronic daily headache (CDH) is defined as a primary headache lasting more than 4 hours on more than 15 days per month. CDH occurs in approximately 4.1% of the US 
In an Austrian study, 21% of 80 patients suffering from TTH for an average of 21 years in duration showed signs of MOH, requiring withdrawal therapy [14]. Ultimately, the high consumptions of acute medications appear to be less common in population-based samples of patients with CDH than in patients who present to subspecialty headache centers. In one population-based study, CDH occurred in 89 individuals (4.7%) [9], Of those patients, only 42 were diagnosed with CTTH and 8 had MO. Forty-five subjects were diagnosed with transformed migraine, and 14 of the subjects had MO. This study suggests that MOH is more common in patients who report a history of migraine than those patients that report TTH alone. This relationship was also seen in a meta-analysis summarizing 29 studies comprising a total of 2612 patients with chronic drug-induced headache [15]. The female-to-male ratio of MOH was 3.5:1. Of these patients, 65% reported migraine as their primary headache disorder, whereas 27% reported TTH and 8% reported mixed or other headaches as their primary headaches. To date, it is still unclear why MOH is more frequent in migraine than TTH.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the administration of mirtazapine in parallel with an overused medicament such as paracetamol or NSAIDS for the treatment of tension-type headaches as taught by Nickolson and also have employed In re Preda, 401 F.2d 825, 826, 159 USPQ 342,344 (CCPA 1968). The rational to modify or to combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve different problem. It is not necessary that the prior art suggest the combination or modification to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). The skilled artisan would have found it obvious that a patient population suffering from a tension-type headache taking medicaments that do not prove effective, namely ibuprofen, would find it obvious to expect the administration of mirtazapine and ibuprofen, by way of example, as effective based on the teachings of Nickolson to also treat MOH. There is an overlapping patient population of those suffering from tension-type headaches and those that suffer from 
Additionally, the time of day and duration mirtazapine is administered is not specified. 
 	Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the order of drug administration, time of day of administration and duration of the treatment regimen. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of treatment regimen parameters would have been obvious at the time of applicant's invention.
 	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-8, 10, and 12-13 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627